Citation Nr: 0412897	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  96-50 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.  This matter arises from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to service connection for arthritis of the 
cervical spine.  The Board issued a decision in May 1999 that 
denied the claim for service connection for arthritis of the 
cervical spine as not being well grounded.  The veteran 
appealed this decision.  In June 2000, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion of the parties and vacated the Board's decision with 
respect to that issue.  The Board subsequently issued a 
decision in November 2000 that found the veteran had 
submitted a well-grounded claim for service connection for 
arthritis of the cervical spine and REMANDED the matter to 
the RO to undertake evidentiary development.  The case was 
returned to the Board for appellate review.

This matter also arises from a December 2002 rating action 
that denied an increased evaluation for the veteran's PTSD, 
evaluated as 30 percent disabling.  By a rating action dated 
in February 2004, the RO increased the rating assigned to the 
veteran's PTSD from 30 percent to 50 percent, effective from 
January 2004.  The veteran states that he continues to be 
dissatisfied with the rating assigned to his PTSD.

In May 2004, the Board granted the veteran's motion to have 
his appeal advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2003).

In a statement received in April 2004, the veteran, through 
his representative, raised the claim of entitlement to a 
total disability evaluation based on individual 
unemployability.  The issue of entitlement to a total 
disability evaluation based on individual unemployability is 
not inextricably intertwined with the issues currently on 
appeal.  The matter is therefore referred to the RO for the 
appropriate action.




FINDINGS OF FACT

1.  Arthritis of the cervical spine was not manifested in 
service or within one year of service discharge, and no 
medical evidence has been presented establishing a nexus 
between any incident, accident, or injury occurring in 
service and the veteran's current cervical spine disability.

2.  The evidence of record has not demonstrated that the 
veteran's PTSD results in severe social and industrial 
impairment, or occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2003).

2.  The criteria for a rating greater than 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a veteran before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In the present case, the 
initial AOJ decision on the issue of service connection for 
arthritis of the cervical spine was made prior to November 9, 
2000, the date the VCAA was enacted.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, the veteran's substantially complete 
claim for service connection for arthritis of the cervical 
spine was received as of May 1995.  Thereafter, by an October 
1995 rating decision, the RO adjudicated the claim.  Only 
after that rating decision was promulgated did the RO, in a 
letter sent in September 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Yet during the course of his appeal, 
the veteran was also sent a notice of a rating decision in 
October 1995, a statement of the case in July 1997, a Board 
remand in November 2000, and a supplemental statement of the 
case in February 2004.  All these actions and documents - 
collectively - listed and/or discussed the evidence 
considered, the legal criteria for determining whether the 
veteran's claim could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing the veteran of the information and evidence 
necessary to substantiate his claim.  Moreover, in a Report 
of Contact (VA Form 119) dated in December 2003, the veteran 
was noted to have expressed an understanding of the appellate 
and notice process, stated that he had no additional evidence 
to submit, and asked that his appeal be forwarded to the 
Board without further delay.  

With regard to his claim for an increased evaluation for 
PTSD, the veteran's application for benefits was received in 
December 2000.  The RO adjudicated the claim in December 
2002.  Although the decision was made after the VCAA was 
promulgated in November 2000, the veteran was not initially 
provided any type of notice regarding what information and 
evidence he needed to substantiate his claim, as well as what 
information and evidence he had to submit, what information 
and evidence would be obtained by VA, and the need for him to 
submit any evidence in his possession that pertained to his 
claim.  This notice was provided in September 2003.  However, 
like his claim for service connection, the veteran expressed 
an understanding of his appellate and notice rights.  In an 
October 2003 Report of Contact, he indicated that he 
understood that he had one year from the September 2003 
letter to submit information related to his claim for an 
increased evaluation for PTSD.  Following receipt of a 
November 2003 development letter, he reported that he did not 
have any additional evidence to submit, and that he wished 
for the RO to forward his appeal to the Board.

However, because the VCAA notice letter was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  


Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letter provided to the veteran in September 
2003 was not given prior to the first AOJ adjudication of the 
claims on appeal, the notice was provided by the AOJ prior to 
its reconsideration of the veteran's claim in the February 
2004 statement and supplemental statement of the case, and 
the content of the notice letter fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  He has also stated that 
he is fully aware of the types of evidence he needs to submit 
to support his claims for service connection and an increased 
evaluation.  Therefore, not withstanding Pelegrini, to decide 
the claims would not be prejudicial error to the claimant.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed numerous VA 
medical records and written statements from the veteran.  The 
veteran has not indicated that there are any outstanding 
records pertinent to his claim.  

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows the veteran has been afforded VA orthopedic and spine 
examinations for the purpose of determining the nature and 
etiology of his cervical spine disability.  He has also 
undergone multiple VA psychiatric examinations in order to 
ascertain the severity of his service-connected PTSD.

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  Aspects of this appeal 
has been pending for over nine years.  There would be no 
possible benefit to remanding either claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Analysis

Service Connection

The veteran contends that he currently suffers from severe 
arthritis of the cervical spine, and that the disability is 
the result of an injury he suffered during his active 
service.  Specifically, he says he hurt his neck when a truck 
he was servicing was struck by another truck.  He states the 
impact of the collision caused his forehead to strike the 
truck he was servicing.  He says he subsequently fell and hit 
the back of his head on the ground, which rendered him 
unconscious.  The veteran is unable to recall how long he was 
unconscious, but the next detail he remembers is awaking in 
the hospital.  He maintains he was hospitalized for four 
months, and that, during his hospitalization, pads were 
applied to his upper and lower back.  He does not know 
whether he fractured his spine.  However, he avers that he 
has suffered chronic neck pain since his in service injury.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records establish that the veteran was 
injured in a motor vehicle accident that occurred on January 
13, 1944.  Specifically, he suffered injuries to his left 
thigh, forehead, nose, left elbow, and right knee.  He was 
not rendered unconscious.  He was taken to the hospital for 
an evaluation and to have his wounds cleaned.  By January 18, 
the veteran was noted to be walking without pain.  He was 
deemed to be ready for discharge.  The diagnoses were 
abrasive wounds of the forehead, nose, left elbow, and right 
knee and a severe contusion of the left thigh.  There were no 
finings of complaints, treatment, or diagnosis of an injury 
of the neck or cervical spine.  Further, on a Report of 
Physical Examination pending service discharge, the veteran's 
musculoskeletal system was unremarkable, with the exception 
of moderate enlargement of the right internal malleolus.  

The veteran filed a claim for service connection for 
residuals of a low back injury in November 1949.  In support 
thereof, he submitted a September 1949 medical report from 
American Optical Company.  The report indicates that the 
veteran had a history of treatment for low back pain since 
May 1947, and that he attributed this pain to an in-service 
truck accident.  Many years later the veteran submitted a 
March 1957 report from American Optical Company that 
documented the veteran's continued complaints of low back 
pain.

A May 1950 VA examination found no problems of the low back 
that could be attributed to the veteran's active service.  
There were also no findings of an injury to the neck or 
cervical spine.

Treatment records from the Rivera Beach VA Outpatient Center 
(VAOC) were associated with the claims folder.  
Significantly, an October 1976 treatment note shows that the 
veteran was seen for complaints of back and head pain.  He 
said he was injured in 1943, and that the pain in his back 
and head had grown progressively worse over time.  X-rays 
revealed degenerative disc disease of the cervical spine.  

The veteran was afforded a VA orthopedic examination in March 
1995.  His history of injury from the in-service motor 
vehicle accident was discussed.  X-rays taken in June 1994 
were noted to have shown severe degenerative joint disease of 
the cervical spine.  Arthritis was also noted to be present 
in both knees.  The examiner opined that the veteran's 
degenerative joint disease was the result of aging but could 
have been initially precipitated by his service-related 
trauma.  

Medical records from the Miami VA Medical Center (VAMC) and 
West Palm Beach VAMC were associated with the claims file.  
Dated between June 1994 and January 2004, those records 
document the veteran's treatment for a variety conditions 
including psychiatric problems and osteoarthritis of multiple 
joints.  Significantly, the report of a June 1994 x-ray of 
the cervical spine revealed an "old fracture of the odontoid 
process of C2, associated anterior subluxation of C1-C2, and 
marked degenerative changes from C4 through C7 levels.  
Neurological consultation reports dated in July, August, and 
October 1996 also referenced the veteran having a non-healed 
and "most likely very, very old" C2 odontoid fracture.  

The veteran was afforded a VA spine examination in July 2002.  
His in-service history of suffering injuries to his forehead 
and back was discussed.  With respect to post-service 
activities, the examiner noted that the veteran worked as a 
lens inspector for American Optical for 28 years.  He 
indicated that the job entailed that he sit in a booth and 
use a magnifying glass to inspect the lens for defects.  The 
veteran demonstrated that this process involved him bending 
his body, head, and neck forward.  He said he experienced 
neck and pain when working.  The examiner engaged in a 
detailed review and discussion of the medical record, to 
include the findings of the June 1994 x-ray and the July and 
August 1996 neurological reports.  A physical examination of 
the neck was conducted.  X-rays of the spine were taken.  The 
assessment, in pertinent part, was evidence of past x-ray of 
an old fracture on the cervical spine (odontoid process of 
C2) more likely than not secondary to the accident that 
happened to the veteran during his active service in 1942.    

A VA orthopedic examination was conducted in August 2002.  
The veteran's in-service and post-service medical history was 
discussed.  A physical examination was performed and the x-
rays of the cervical spine were reviewed.  With this 
information, the orthopedist opined that the veteran's 
degenerative changes were not related to any specific injury 
that he sustained in 1944.  He said the veteran's current 
cervical spine disorder was "not related to any in service 
disease, nor is it related to any service connected 
disability."

An addendum to the July 2002 spine examination was 
subsequently added to the claims file.  Dated in November 
2002, the examiner stated that she could find no explanation 
for the finding on the July 1996 cervical spine x-ray report 
that the veteran had an old, non-healed fracture of the 
odontoid process of C2 and anterior subluxation of C1-C2.  
She also noted that the x-ray was taken over 50 years from 
the date of the purported injury.  The examiner said she 
would defer her opinion to the orthopedic examiner who had 
also examined the veteran and reviewed his claims file.


Additional commentary was also received from the orthopedic 
examiner in January 2004.  The examiner stated that he again 
performed a complete review of the claims file.  While there 
are multiple notes of the veteran's in-service accident and 
treatment, he said there was never any indication that the 
veteran had any treatment for a cervical spine injury in 
service.  He noted that the first evidence of post-service 
treatment for neck pain was in 1976, and that, at that time, 
he was diagnosed as having osteoarthritis of his spine with 
degenerative disc disease of the cervical spine.  The 
examiner indicated that the veteran did not have any 
indications of any cervical spine injury in service.  In this 
regard, he stated that it was more likely that any cervical 
spine disability experienced by the veteran was related to 
activities done by the veteran outside the service and also 
the result of his age.  The examiner's impression was that it 
was not at least likely as not that the veteran's cervical 
symptoms and arthritis were related to his military service.

As noted above, the service medical records fail to establish 
that chronic disability of the cervical spine was present 
during the veteran's active service, or that the veteran 
suffered an in-service cervical spine injury.  There is also 
no evidence showing that arthritis of the cervical spine was 
exhibited within one-year of the veteran's service discharge.  
Therefore, the veteran must present medical evidence that 
establishes a nexus between his current cervical spine 
disability and the accident that occurred during his active 
service.  

Some findings have been made that associate the veteran's 
current arthritis of the cervical spine to an injury 
occurring during his active service.  Most notably, there is 
the report of the March 1995 VA examination that indicated 
that such a relationship "could" exist.  Such speculation, 
however, has limited probative value when the opinion is 
weighed against the other evidence of record.  38 C.F.R. § 
3.102; see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

There is also the report of the June 1994 x-ray that showed 
an "old fracture of the odontoid process of C2, associated 
anterior subluxation of C1-C2, and marked degenerative 
changes from C4 through C7 levels.  However, the findings 
made in the June 1994 x-ray report were made by a radiologist 
who made no indication that he had reviewed the file and the 
"old fracture" was not specifically related to the 
veteran's period of service almost 50 years earlier.

The report of the July 2002 spine examination initially 
indicated that the old fracture of the odontoid process of C2 
was most likely the result of the motor vehicle accident that 
occurred during the veteran's active service.  However, that 
examiner subsequently retracted this opinion.  She 
acknowledged that her opinion was based on the conclusions 
made in the July 1996 x-ray report, and that there was no 
basis to the conclusions made by radiologist.  As such, she 
stated she would defer her opinion to that of the VA 
orthopedist who had examined the veteran and reviewed his 
claims file.  The probative value of this opinion is 
therefore significantly diminished.  

On the other hand, the report of the August 2002 orthopedic 
examination is clearly disfavorable to the veteran's claim.  
The physician has examined the veteran, twice reviewed the 
entire claims file, and twice opined that there was no 
relationship between the veteran's current cervical spine 
disability and any accident or injury that occurred during 
his active service.  He noted that there was no evidence of a 
disability of the cervical spine until 1976.  He also 
indicated that the 1976 examination did not attribute 
cervical spine disability to the veteran's active service.  
Instead, the examiner stated that the arthritis of the 
veteran's cervical spine was most likely the result of 
activities done outside of service and his advanced age.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the opinion 
rendered in the August 2002 VA orthopedic examination is 
clearly more probative than the findings made in the March 
1995 examination or June 1994 x-ray reports.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for arthritis of the cervical 
spine and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The veteran's PTSD is currently rated as 50 percent disabling 
under the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411 (2003).  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. The highest, or 100 percent 
scheduler evaluation, contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2003).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships. GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Service connection for PTSD was granted in April 1995.  A 10 
percent disability evaluation was assigned.  That rating 
remained in effect until the veteran filed his claim for an 
increased evaluation in December 2000.

Evidence received in support of the veteran's claim for an 
increased evaluation includes treatment records from the West 
Palm Beach VAMC and Miami VAMC.  Dated between December 1998 
and January 2004, the records establish the veteran receives 
ongoing treatment for his service-connected PTSD.  A December 
1998 treatment report indicated that the veteran was seen for 
complaints of increased symptoms of his PTSD.  He was alert 
and oriented to person, place, time, and situation.  His mood 
was anxious/dysthymic.  His affect was appropriate to his 
mood.  The veteran denied any active suicidal or homicidal 
ideation.  Thought was logical, coherent, and goal-directed 
in form with no complaints of hallucinations, delusional 
framework, or psychotic paranoia.  Judgment and insight were 
fair.  Similar findings are made throughout the remainder of 
the clinical records.

Also for consideration are the reports of VA psychiatric 
examination conducted in January 2000 and February 2004.  At 
his January 2000 examination, the veteran reported that he 
lived alone and spent most of his time watching television.  
He said he tried to avoid any media source that reminded him 
of his wartime experiences.  He reported that he had a number 
of friends that he would go out and have coffee with.  The 
veteran endorsed nightly nightmares but could not recall the 
content of the dreams.  He said his sleep was constantly 
disturbed.  He also indicated that he had trouble with 
intrusive memories of war, and that discussion of war caused 
him to become depressed.  In addition to depression, the 
veteran stated he was frequently anxious and easily 
aggravated.  He stated he startled very easily.  He said he 
entertained suicidal thoughts but never attempted to act out 
them out.  

On mental status evaluation, the veteran was restless and 
anxious.  He became choked-up and tearful when discussing the 
Normandy invasion.  His affect and mood were moderately 
depressed.  He said he occasionally heard murmuring voices 
when nobody was around.  There was no evidence, however, that 
he was delusional, homicidal, or suicidal.  He was oriented 
to time, place, and person.  His memory for remote and 
present events was fairly good.   The examiner observed that 
the veteran's psychiatric problems did not appear to have 
affected his work but may have adversely affected his family 
life.  The diagnosis was chronic PTSD.  He was assigned a 
score of 61 on the Global Assessment of Functioning (GAF) 
scale.

At his February 2004 VA psychiatric examination, the veteran 
stated that he felt that his condition and memory had gotten 
worse since his last examination.  It was reported that he 
had retired 20 years earlier at age 65, lived in a mobile 
home with his cat, drove an automobile, shopped for himself, 
and exchanged social visits with his neighbors.  He 
complained of having nightmares once to twice a week.  He 
said he continued to suffer from chronic insomnia, and that 
he would never get any sleep if it were not for taking 
sleeping pills.  He again endorsed symptoms of intrusive 
memories, depression, anxiety, irritability, and a short 
temper.  He said he felt uncomfortable in crowds.  

On mental status evaluation, the veteran's personal hygiene 
was good.  He was cooperative and friendly.  He was alert and 
oriented to person, place, and time.  He was anxious, but his 
speech was coherent, relevant, and goal-directed.  His affect 
was euthymic.  He said he was in a "down mood" all the 
time.  The veteran denied suicidal thoughts.  He knew the 
date but demonstrated a limited knowledge of current events.  
His attention span and concentration were good.  There was no 
evidence that his insight or judgment were grossly impaired.  
The veteran denied hallucinatory experiences.  He was not 
delusional.  

The diagnosis was chronic PTSD.  He was assigned a score of 
51 on the GAF scale.  The examiner offered the opinion that 
the symptoms of the veteran's PTSD (irritability, anxiety, 
and depression) prevented him from holding gainful 
employment.  

Based on the above evidence, the Board finds that a rating in 
excess of 50 percent for the veteran's PTSD is not warranted.  
The evidence does not show that the veteran's PTSD symptoms 
more closely approximate the criteria for the next higher 
rating, of 70 percent.  The veteran's most recent GAF score 
is 51, which is indicative of only moderate symptoms.  While 
the most recent VA examination indicated that the symptoms of 
his PTSD prevented him from retaining gainful employment, the 
veteran has not exhibited such symptoms as obsessional 
rituals which interfere with routine activities, 
intermittently illogical speech, near-continuous panic, 
spatial disorientation, impaired impulse control, or neglect 
of personal hygiene.  The veteran's symptoms, as described by 
the medical evidence, more closely approximate the criteria 
for a 50 percent evaluation, and the veteran's PTSD does not 
warrant a higher rating.  38 C.F.R. § 4.130, DC 9411 (2003).


ORDER

Service connection for arthritis of the cervical spine is 
denied.

An increased evaluation for PTSD, currently evaluated as 50 
percent disabling, is denied



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



